Citation Nr: 1743457	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of colon cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In March 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran states that his colon cancer is the result of in-service radiation exposure.  His primary military occupational specialty for the period of active service was Fire Control Mechanic and Radar Equipment Foreman; his service personnel records specifically note his involvement in HIPAR (high power acquisition radar) maintenance.  He states that he was exposed to electromagnetic radiation and high powered radar as a radar mechanic while working in Chatsworth, California.

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Specifically, 38 C.F.R. § 3.311 states that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1) (2016).  VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who is responsible for preparing a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Colon cancer is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(i).

Although there are several deferred rating decisions in the file noting that specific development must be made, the RO has not yet developed the claim under the regulations pertaining to exposure to ionizing radiation.  Accordingly, the Veteran's claim of service connection for residuals of colon cancer should be developed and adjudicated pursuant to the procedures set forth in 38 C.F.R. § 3.311; this includes obtaining the Veteran's DD Form 1141 or any other records confirming the Veteran's exposure to radiation.

Accordingly, the case is REMANDED for the following:

1. Provide the Veteran with notice that is compliant with the current notice requirements for service based upon exposure ionizing radiation under 38 C.F.R. § 3.311.

2. Take appropriate action pursuant to M21-1, IV.ii.1.C to transfer the Veteran's claims file to the Jackson RO for development of the radiation claim under 38 C.F.R. § 3.311.  The Jackson RO must develop the pending radiation claim and then return the file for completion of the appeal.

3. Request any DD Form 1141 and/or other records of the Veteran's in-service exposure to radiation.  Efforts to obtain these records should be documented in the record. All obtained records should be associated with the evidentiary record.

4.  Thereafter, develop the Veteran's claim of exposure to ionizing radiation as set forth in 38 C.F.R. § 3.311.  This should include obtaining a dose estimate from the Under Secretary for Health and then, if appropriate, forwarding the dose estimate to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

5. The AOJ should then review the record and arrange for any further development deemed necessary, to include arranging for a VA examination.  Then, re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




